Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10735062 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art that in order to perform the method of U.S. Patent 10735062 B1, it is necessary to have the complimentary device of the instant application.  U.S. Patent No. 10735062 B1, therefore, anticipates the instant application.
With regards to claim 1,    A method, comprising:
generating, via a processor of a first compute device, a plurality of symbols; generating a first transformation matrix, the first transformation matrix including one of an equiangular tight frame (ETF) transformation or a nearly equiangular tight frame (NETF) transformation;
generating a second transformation matrix based on the first transformation matrix, the second transformation matrix having dimensions different from dimensions of the first transformation matrix;
generating a third transformation matrix by performing a series of unitary transformations on the second transformation matrix;
producing a data vector based on the third transformation matrix and the plurality of symbols; and
sending a signal representing the data vector to a transmitter for transmission of a signal representing the data vector from the transmitter to a receiver(See claim 1 of US 10,735,062B1)

With regards to claim 2,   The method of claim 1, further comprising:
sending a signal representing the third transformation matrix to a second compute device prior to transmission of the signal representing the data vector from the transmitter to the receiver, for recovery of the plurality of symbols at the receiver(See claim 2 of US 10,735,062B1)
.

With regards to claim 3,    The method of claim 1, further comprising:
decomposing the third transformation matrix into a plurality of layers, each layer from the plurality of layers including a permutation and a primitive transformation matrix, the data vector being based on at least one layer from the plurality of layers(See claim 3 of US 10,735,062B1)
With regards to claim 4,    The method of claim 1, wherein generating the second transformation matrix includes performing a unitary transformation (See claim 4 of US 10,735,062B1)
With regards to claim 5,    The method of claim 1, wherein the series of unitary transformations has an associated computational cost of 0(N) arithmetic operations, where A is a positive integer (See claim 5 of US 10,735,062B1)
With regards to claim 6,    The method of claim 1, wherein the receiver includes a plurality of antenna arrays, the receiver and the transmitter configured to perform Multiple Input Multiple Output (MIMO) operations(See claim 6 of US 10,735,062B1)
With regards to claim 7,    The method of claim 1, wherein generating the second transformation matrix includes adding rows to the first transformation matrix (See claim 7 of US 10,735,062B1)
With regards to claim 8,    A system, comprising: a transmitter; and
a processor operably coupled to the transmitter, the processor configured to: generate a plurality of symbols;


generate a second transformation matrix based on the first transformation matrix, the second transformation matrix having dimensions different from dimensions of the first transformation matrix;
generate a third transformation matrix by performing a series of unitary transformations on the second transformation matrix; and
produce a plurality of transformed symbols based on the third transformation matrix and the plurality of symbols. (See claim 8 of US 10,735,062B1)
With regards to claim 9,    The system of claim 8, wherein the at least one processor is further configured to: decompose the third transformation matrix into a plurality of layers, each layer from
the plurality of layers including a permutation and a primitive transformation matrix; and
produce the plurality of transformed symbols by encoding each symbol from the plurality of symbols based on at least one layer from the plurality of layers (See claim 9 of US 10,735,062B1)
With regards to claim 10,    The system of claim 8, wherein the transmitter includes a plurality of antenna arrays, the transmitter configured to perform Multiple Input Multiple Output (MIMO) operations (See claim 10 of US 10,735,062B1)


With regards to claim 11,    The system of claim 8, wherein the processor is configured to generate the second transformation matrix by performing a unitary transformation. (See claim 11 of US 10,735,062B1)

With regards to claim 12,    The system of claim 8, wherein the series of unitary transformations on the second transformation matrix has an associated computational cost of 0(N) arithmetic operations, where A is a positive integer. (See claim 12 of US 10,735,062B1)
With regards to claim 13,    The system of claim 8, wherein producing the plurality of transformed symbols has a computational complexity of ()(N logi A) arithmetic operations, where A is a positive integer. (See claim 13 of US 10,735,062B1)
With regards to claim 14,    The system of claim 8, wherein producing the second transformation matrix includes adding rows to the first transformation matrix. (See claim 14 of US 10,735,062B1)
With regards to claim 15,    A method, comprising:
receiving, via a receiver, a plurality of symbols;
producing a first plurality of transformed symbols based on a sparse transformation matrix and the plurality of symbols; and
producing a second plurality of transformed symbols based on the first plurality of transformed symbols, the producing the second plurality of transformed symbols including an iterative process, each iteration of the iterative process including: (a) a permutation followed by (b) an application of at least one primitive transformation matrix; and
See claim 15 of US 10,735,062B1)

With regards to claim 16,    The method of claim 15, wherein the sparse transformation matrix is a third transformation matrix, the method further comprising:
generating a first transformation matrix, via a processor of a compute device operatively coupled to the transmitter, the first transformation matrix including one of an equiangular tight frame (ETF) transformation, or a nearly equiangular tight frame (NETF) transformation;
generating a second transformation matrix based on the first transformation matrix; and generating the third transformation matrix by performing a series of unitary transformations on the second transformation matrix. (See claim 16 of US 10,735,062B1)
With regards to claim 17,    The method of claim 15, wherein the transmitter includes a plurality of antenna arrays, the transmitter configured to perform Multiple Input Multiple Output (MIMO) operations. (See claim 17 of US 10,735,062B1)

With regards to claim 18,     The method of claim 15, wherein at least one of producing the first plurality of transformed symbols or producing the second plurality of transformed symbols has an associated computational complexity of 0(N log2 N) arithmetic operations, where A is a positive integer. (See claim 18 of US 10,735,062B1)


Conclusion
4.	The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
(i) ERICSSON; "Signature design for NoMA", 3GPP DRAFT; R1-1806241 SIGNATURE DESIGN FOR NOMA, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SO P HI A-A N TIPO LIS CEDEX ; FRANCE, vol. RAN WG1, no. Busan, South Korea; 20180521 - 20180525 20 May 2018 (2018-05-20), XP051441449 (see ids) teaches on page 4, section 2.3.1, "When the UEs transmit more than one symbol.
(ii)	Soualle et al (US 20140056332) (see IDS) discloses a method for generating a CDMA signal s(t) comprising N components.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 27, 2021